DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-9, 11-12 and 14-20 are pending. Claims 10 and 13 are canceled. Amendment has overcome rejection of claims 11-12 and 14-16 under 35 USC 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (Chang, Ying, et al. "Investigation of the factors influencing the interfacial heat transfer coefficient in hot stamping." Journal of Materials Processing Technology 228 (2016): 25-33) in view of Frehn (US 20180222536). Both references are cited in previous office actions.
Regarding claims 1 and 9, Chang discloses a method of quenching (Introduction first paragraph, Fig. 4, section 2.2.1 first paragraph page 27) a press hardenable steel (22MnB5 section 2.1 first paragraph page 26, Introduction first paragraph). Chang discloses preparing a #45 tool steel die (Section 2.1 first paragraph page 27). Chang discloses starting die temperatures of 60                        
                            °
                        
                    C (Fig. 6), and separate experiments with die temperatures of 100 to 300                        
                            °
                        
                    C (section 3.2.1 3rd paragraph page 30), and that the #45 tool steel has a thermal conductivity of 50.7 W/m-K at                         
                            100
                            °
                        
                    C, 48.1 W/m-K at                         
                            200
                            °
                        
                    C, and 45.7 W/m-K at                         
                            300
                            °
                        
                    C (Table 2). As thermal conductivity of materials decreases with decreasing temperature, the die material disclosed by Chang meets the claimed thermal conductivity limitation of preparing a die material having a material with a thermal conductivity of at least 40 W/(m-K). Chang discloses placing a blank within the die (section 2.1 second paragraph page 26) and simultaneously hot stamping and quenching the blank (Introduction 1st paragraph, section 3.1.1 3rd paragraph pages 28-29, section 3.1.2 last paragraph). Chang plots the heat transfer coefficients (IHTC as defined in the                         
                            3000
                        
                     W/m2-K (Fig. 7, Fig. 18) or near 2500 W/m2-K (Fig. 17, Fig. 22). The ranges for the heat transfer coefficients plotted by Chang during the quenching step overlap the claimed heat transfer coefficient range. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). 
Chang brings the blank from a temperature near 800                        
                            °
                        
                    C to a temperature near                         
                            150
                            °
                        
                    C within 5 seconds (Fig. 10). Chang identifies the martensite forming (hardening temperature of the press hardenable steel at near                         
                            400
                            °
                        
                    C (second paragraph section 3.2.2, Figs. 16, 17, 20). Considering Chang discloses martensite occurring at                         
                            400
                            °
                        
                    C (second paragraph section 3.2.2, Figs. 16, 17, 20), and a temperature decrease from about                         
                            800
                            °
                        
                    C to near 150                        
                            °
                        
                    C occurs in 5 seconds (Fig.10), one of ordinary skill in the art would expect the results of quenching the blank to near 150                        
                            °
                        
                    C in 5 seconds disclosed by Chang to be sufficiently close to the claimed quenching to less than                         
                            130
                            °
                        
                    C in 5 seconds that the resulting properties of the quenched blank would be the same. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I).
Chang does not disclose the hot stamped blank has a yield strength greater than 1,400 MPa and a tensile strength greater than 1,900 MPa.
Frehn teaches hot forming and die quenching a metallic blank [0002]. Frehn teaches both that 22MnB5 steel may be used in the forming process, and that 36MnB5 steel may be used as an alternative for a hot forming and die quenching process for which 22MnB5 steel is appropriate [0035]. Frehn further teaches that blanks formed and quenched in the process attain tensile strengths Rm greater than 1700 MPa, in particular greater than 1500 MPa, preferably greater than 1900 MPa and a yield stress greater than 1200 MPa [0011]. Frehn 
Both Chang and Frehn teach hot forming and die quenching steel blanks to improve materials of motor vehicle components. Chang specifically uses 22MnB5 steel (Section 2.1 first paragraph page 26). Chang identifies e hot stamping as the best process for producing complex automotive structural components (Introduction 1st paragraph page 25).
It would have been obvious to one of ordinary skill in the art to press form the steel disclosed by Chang in the press forming process disclosed by Chang to the strengths which Frehn teaches as advantageous for the same use of improving materials in motor vehicles. Alternatively if, claimed strengths cannot be attained by the 22MnB5 steel disclosed by Chang, it would have been obvious in view of Frehn to apply the process disclosed by Chang to a 36MnB5 steel, as Frehn teaches that press forming processes worked on 22MnB5 steels alternatively can press form 36MnB5, thereby establishing 36MnB5 as an art recognized alternative to 22MnB5 in a press forming processes for forming motor vehicle components [0035]. The present disclosure suggests 36MnB5 as the material which attains the mechanical strengths claimed in claims 1 and 9 (paragraph [0006] of the present disclosure). Considering tensile strength and yield strength are material properties which are inseparable from the chemical composition of the material (MPEP2112.01(II)), when the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established (MPEP2112.01(I)), and the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer (MPEP2112(I)) using 36MnB5 steel in the process disclosed by Chang would be expected to attain the claimed mechanical strengths.

rd paragraph beginning page 28, Fig.19, Fig. 22).
Regarding claim 6, Chang discloses that the stamping is controlled with a hydraulic press (Fig. 1, first paragraph of section 2.1 page 26). As the heat transfer coefficient disclosed by Chang is achieved between the die and blank (introduction second paragraph page 25), and the die are controlled by the hydraulic press (Fig. 1, first paragraph of section 2.1 page 26) Chang meets the limitation that the heat transfer coefficient is achieved by hydraulic pressure control. Chang further discloses the hydraulic press controls applied pressure (section 3.1.1 3rd paragraph beginning pages 28-29).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (Chang, Ying, et al. "Investigation of the factors influencing the interfacial heat transfer coefficient in hot stamping." Journal of Materials Processing Technology 228 (2016): 25-33) in view of Frehn (US20180222536) as applied to claim 1 above and further in view of Valls Angles (US20150114525).
Chang discloses that the #45 tool steel used as a die material has a thermal conductivity of 33.9 W/m-K at                         
                            600
                            °
                        
                    C, of 50.7 W/m-K at                         
                            100
                            °
                        
                    C, 48.1 W/m-K at                         
                            200
                            °
                        
                    C, and 45.7 W/m-K at                         
                            300
                            °
                        
                    C (Table 2). A die material having a thermal conductivity of 33.9 W/(m-K) at                         
                            600
                            °
                        
                    C is sufficiently close to a die material with a thermal conductivity of 34 W/(m-K) at 600                        
                            °
                        
                    C that one of ordinary skill in the art would expect such a die material to have the same results when used to die quench press hardened steel. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I). As Chang shows the thermal conductivity of the die material increases as the temperature decreases (Table 2), a material with a thermal conductivity of 50.7 W/m-K at                         
                            100
                            °
                        
                    C, and 48.1 W/m-K at                         
                            200
                            °
                        
                    C would be expected to have a thermal conductivity of at least 44 W/m-K at                         
                            0
                            °
                        
                    C.

Valls Angles teaches a tool steel material well suited for hot stamping tooling applications [0001], [0038]. Valls Angles teaches that hot stamping of coated sheet is mostly performed with tools presenting a hardness of 48-54 HRc and for uncoated sheets 54-58 HRc [0011], that tools of the disclosed material have harness of 47 to more than 56 HRc [0043], and that hardness is a result of processing [0043]. Valls Angles teaches that the material has a thermal conductivity from 35 to 52 W/(m-K) [0039].
Both Chang and Valls Angles teach using a tool steel material for a hot stamping tool, the materials having similar thermal conductivities.
The die material used by Chang must have some hardness. It would have been obvious to one of ordinary skill in the art that the die material disclosed by Chang is processed to have a hardness appropriate for the hot stamping function for which Chang employs the material. Valls Angles teaches that such appropriate hardness is from 47 to 58 HRc in hot stamping tools [0011], [0043]; therefore, it would have been obvious to one of ordinary skill in the art to process the die material to have a hardness from 47-58 HRc.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (Chang, Ying, et al. "Investigation of the factors influencing the interfacial heat transfer coefficient in hot stamping." Journal of Materials Processing Technology 228 (2016): 25-33) in view of Frehn (US20180222536) as applied to claims 1 and 2 above and further in view of Molina Mesa (US20190202003). Molina Mesa is cited in previous office actions.
Regarding claims 4, Chang discloses that the blank is a 22MnB5 steel (section 2.1 1st paragraph page 26), but Chang does not disclose the composition.
Molina Mesa teaches hot forming and die quenching a steel component [0014]. Molina Mesa teaches 22MnB5 grade steel as specific material [0021] for which the composition 
Both Chang and Molina Mesa teach hot forming and quenching 22MnB5 steel.
It would have been obvious to one of ordinary skill in the art that the 22MnB5 steel disclosed by Chang has the chemical composition of 22MnB5 grade steel, and Molina Mesa teaches that 22MnB5 grade steel has a composition within the range claimed in present claim 4.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (Chang, Ying, et al. "Investigation of the factors influencing the interfacial heat transfer coefficient in hot stamping." Journal of Materials Processing Technology 228 (2016): 25-33) in view of Frehn (US 20180222536) as applied to claims 1 above and further in view of Mendiguren (Joseba Mendiguren, Rafael Ortubay, Eneko Saenz de Argandoña, and Lander Galdos. “Experimental characterization of the heat transfer coefficient under different close loop controlled pressures and die temperatures.” Applied Thermal Engineering 99: 813–824 (2016)). Mendiguren is cited in previous office actions.
Regarding claims 7-8, Chang does not disclose that the steady state temperature is less than 85°C.
Mendiguren teaches die quenching a press hardenable steel by hot stamping (Introduction, page 814 paragraph beginning “The experimental procedure is defined as…”). In determining the effects of pressure, Mendiguren conducts experiments for which a die starts                         
                            20
                            °
                        
                    C during the stamping process, and the stamping is conducted at different pressures (Figs. 5 a-e). At all pressures the steady state temperature of the die (                        
                            t
                            →
                            ∞
                            )
                             
                        
                    approaches temperatures below 65                        
                            °
                        
                    C, and steady state temperature convergence is more rapid at higher pressures (Figs 5 a-e). Mendiguren also conducts experiments at                         
                            450
                            °
                        
                    C and teaches that due to the high temperature of the die the temperature exchange rate is lower than that of room temperature dies (page 819 right column). Rearranging equation (1) of Mendiguren also shows that the heat                         
                            65
                            °
                        
                    C when the die temperature a die starts                         
                            20
                            °
                        
                    C. 
Both Chang and Mendiguren teach similar processes for die quenching hardenable steels by hot stamping.
It would have been obvious to one of ordinary skill in the art to reduce treatment time in the process disclosed by Chang by decreasing the die temperature. Mendiguren teaches that reducing die temperature as appropriate for reducing the treatment time in a die quench process, and that in reducing the starting die temperature the attained steady-state temperature is below                         
                            65
                            °
                        
                    C, thereby meeting the steady state limitations of claims 7 and 8.

Claim 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (Chang, Ying, et al. "Investigation of the factors influencing the interfacial heat transfer coefficient in hot stamping." Journal of Materials Processing Technology 228 (2016): 25-33) in view of in view of Frehn (US 20180222536), Molina Mesa (US 20190202003) and Mendiguren (Joseba Mendiguren, Rafael Ortubay, Eneko Saenz de Argandoña, and Lander Galdos. “Experimental characterization of the heat transfer coefficient under different close loop controlled pressures and die temperatures.” Applied Thermal Engineering 99: 813–824 (2016)). All references are cited in previous office actions. 
Regarding claims 17-18 and 20, Chang discloses a method of quenching (Introduction first paragraph, Fig. 4, section 2.2.1 first paragraph page 27) a press hardenable steel (22MnB5 section 2.1 first paragraph page 26, Introduction first paragraph) Chang discloses preparing a #45 tool steel die (Section 2.1 first paragraph page 27). Chang discloses starting die temperatures of 60                        
                            °
                        
                    C (Fig. 6), and separate experiments with die temperatures of 100 to 300                        
                            °
                        
                    C (section 3.2.1 3rd paragraph page 30), and that the #45 tool steel has a thermal conductivity of                         
                            100
                            °
                        
                    C, 48.1 W/m-K at                         
                            200
                            °
                        
                    C, and 45.7 W/m-K at                         
                            300
                            °
                        
                    C (Table 2). As thermal conductivity decreases with decreasing temperature, the die material disclosed by Chang meets the claimed thermal conductivity limitation of preparing a die material having a material with a thermal conductivity of at least 28 W/(m-K) (as recited in instant claim 17) and at least 40 W/(m-K) (as recited in instant claim 18). Chang discloses placing a blank within the die (section 2.1 second paragraph page 26) and simultaneously hot stamping and quenching the blank (Introduction 1st paragraph, section 3.1.1 3rd paragraph pages 28-29, section 3.1.2 last paragraph). Chang plots the heat transfer coefficients (IHTC as defined in the second paragraph of Chang’s introduction section) during quenching and stamping for experiments, of which some embodiments show a maximum heat transfer coefficient of                         
                            3000
                        
                     W/m2-K (Fig. 7, Fig. 18) or near 2500 W/m2-K (Fig. 17, Fig. 22). The ranges for the heat transfer coefficients plotted by Chang during the quenching step overlap the claimed heat transfer coefficient range. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Chang brings the blank from a temperature near 800                        
                            °
                        
                    C to a temperature of near                         
                            150
                            °
                        
                    C within 5 seconds (Fig. 10). Chang identifies the martensite forming (hardening temperature of the press hardenable steel at near                         
                            400
                            °
                        
                    C (second paragraph section 3.2.2, Figs. 16, 17, 20). Considering Chang discloses martensite occurring at                         
                            400
                            °
                        
                    C (second paragraph section 3.2.2, Figs. 16, 17, 20), and a temperature decrease from about                         
                            800
                            °
                        
                    C to near 150                        
                            °
                        
                    C occurs in 5 seconds (Fig.10), one of ordinary skill in the art would expect the results of quenching the blank to 150                        
                            °
                        
                    C in 5 seconds disclosed by Chang to be sufficiently close to the claimed quenching to less than                        
                            130
                            °
                        
                    C in 5 seconds that the resulting properties of the quenched blank would be the same. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I).
st paragraph page 26), but Chang does not disclose the composition.
Molina Mesa teaches hot forming and die quenching a steel component [0014]. Molina Mesa teaches 22MnB5 grade steel as specific material [0021] for which the composition comprises from 1.10 to 1.35 wt% Mn, 0.15 to 0.35 wt% Si, 0.20 to 0.25 wt% C, and 0.002 to 0.004 wt% B [0021]. 
Both Chang and Molina Mesa teach hot forming and quenching 22MnB5 steel.
It would have been obvious to one of ordinary skill in the art that the 22MnB5 steel disclosed by Chang has the chemical composition of 22MnB5 grade steel, and Molina Mesa teaches that 22MnB5 grade steel has a composition within the range claimed in claim 17.
Chang does not disclose the hot stamped blank has a yield strength greater than 1,400 MPa and a tensile strength greater than 1,900 MPa.
Frehn teaches hot forming and die quenching a metallic blank [0002]. Frehn teaches both that 22MnB5 steel may be used in the forming process, and that 36MnB5 steel may be used as an alternative for a hot forming and die quenching process for which 22MnB5 steel is appropriate [0035]. Frehn further teaches that blanks formed and quenched in the process attain tensile strengths Rm greater than 1700 MPa, in particular greater than 1500 MPa, preferably greater than 1900 MPa and a yield stress greater than 1200 MPa [0011]. Frehn teaches that the intended use of the taught press formed material is to improve materials for motor vehicle components [0002], [0008-09].
Both Chang and Frehn teach hot forming and die quenching steel blanks to improve materials of motor vehicle components. Chang specifically uses 22MnB5 steel (Section 2.1 first paragraph page 26). Chang identifies e hot stamping as the best process for producing complex automotive structural components (Introduction 1st paragraph page 25).
It would have been obvious to one of ordinary skill in the art to press form the steel disclosed by Chang in the press forming process disclosed by Chang to the strengths which 
Chang does not disclose that the steady state temperature is less than 85°C.
Mendiguren teaches die quenching a press hardenable steel by hot stamping (Introduction, page 814 paragraph beginning “The experimental procedure is defined as…”). In determining the effects of pressure, Mendiguren conducts experiments for which a die starts                         
                            20
                            °
                        
                    C during the stamping process, and the stamping is conducted at different pressures (Figs. 5 a-e). At all pressures the steady state temperature of the die (                        
                            t
                            →
                            ∞
                            )
                             
                        
                    approaches temperatures below 65                        
                            °
                        
                    C, and steady state temperature convergence is more rapid at higher pressures (Figs 5 a-e). Mendiguren also conducts experiments at                         
                            450
                            °
                        
                    C and teaches that due to the high temperature of the die the temperature exchange rate is lower than that of room temperature dies (page 819 right column). Rearranging equation (1) of Mendiguren also shows that the heat                         
                            85
                            °
                        
                    C when the die temperature a die starts                         
                            20
                            °
                        
                    C. 
Both Chang and Mendiguren teach similar processes for die quenching hardenable steels by hot stamping.
It would have been obvious to one of ordinary skill in the art to reduce treatment time in the process disclosed by Chang by decreasing the die temperature. Mendiguren teaches that reducing die temperature as appropriate for reducing the treatment time in a die quench process, and that in reducing the starting die temperature the attained steady-state temperature is below                         
                            85
                            °
                        
                    C.
Regarding claim 19, Chang conducts experiments with pressures up to 25 MPa between the die and blank, including experiments at 25 MPa (section 3.1.1 3rd paragraph beginning page 28, Fig.19, Fig. 22).

Claims 1-2, 4-5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Wang, Min, et al. "Inverse evaluation of equivalent contact heat transfer coefficient in hot stamping of boron steel." The International Journal of Advanced Manufacturing Technology 87.9 (2016): 2925-2932) in view of Frehn (US 20180222536) and Valls Angles (US 20150114525). All references are cited in previous office actions.
Regarding claims 1, 5 and 9, Wang discloses a method of quenching a press hardenable steel (die quenching of boron steel (DQBS) abstract, B1500HS Introduction last paragraph page 2927). Wang discloses preparing a die with a tool steel (H13) and placing a blank within the die (bench-scale Physical simulation setup for DQBS page 2927, die quenching beam, section 3.3.2 page 2931-2932). Wang discloses simultaneously hot stamping and quenching the blank (section 2.1 last paragraph page 2928, section 3.1 first paragraph page 2-K to 6000W/m2-K (Figs. 8-9 page 2929) which encompasses the claimed range of heat transfer coefficients. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Wang shows that the blank temperature (point P3) is quenched to a temperature near 150                        
                            °
                        
                    C and Quench time of less than 5 seconds (Fig. 7c page 2929, Figs. 10a-e page 2930). Wang discloses that the blank is heated to a temperature of                         
                            950
                            °
                        
                    C before quenching (page 2928 left column first paragraph). Considering the degree of temperature change in the quench disclosed by Wang (                        
                            950
                            °
                        
                    C to 150                        
                            °
                        
                    C), one of ordinary skill in the art would expect a quench t a temperature of                         
                            150
                            °
                        
                    C as disclosed by Wang to result in the same effects on the blank as a quench to a temperature of less than                         
                            130
                            °
                        
                    C as claimed. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I).
Wang does not disclose the hot stamped blank has a yield strength greater than 1,400 MPa and a tensile strength greater than 1,900 MPa.
Frehn teaches hot forming and die quenching a metallic blank [0002]. Frehn teaches both that 22MnB5 steel may be used in the forming process, and that 36MnB5 steel may be used as an alternative for a hot forming and die quenching process for which 22MnB5 steel is appropriate [0035]. Frehn further teaches that blanks formed and quenched in the process attain tensile strengths Rm greater than 1700 MPa, in particular greater than 1500 MPa, preferably greater than 1900 MPa and a yield stress greater than 1200 MPa [0011]. Frehn teaches that the intended use of the taught press formed material is to improve materials for motor vehicle components [0002], [0008-09].
Wang discloses that the forming process improves material properties of motor vehicles (Introduction first paragraph page 2925), and Wang suggests the hot stamping process for 
It would have been obvious to one of ordinary skill in the art to press form the steel disclosed by Wang in the press forming process disclosed by Wang to the strengths which Frehn teaches as advantageous for the use of improving properties of materials in motor vehicles. Alternatively if, claimed strengths cannot be attained by the 22MnB5 steel suggested by Wang, it would have been obvious in view of Frehn to apply the process disclosed by Wang to a 36MnB5 steel, as Frehn teaches that press forming processes worked on 22MnB5 steels alternatively can press form 36MnB5, thereby establishing 36MnB5 as an art recognized alternative to 22MnB5 in a press forming processes for forming motor vehicle components [0035]. The present disclosure suggests 36MnB5 as the material which attains the mechanical properties claimed in claims1 and 9 (paragraph [0006] of the present disclosure). Considering tensile strength and yield strength are material properties which are inseparable from the chemical composition of the material (MPEP2112.01(II), when the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established (MPEP2112.01(I)), and the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer (MPEP2112(I)) using 36MnB5 steel in the process disclosed by Wang would be expected to attain the claimed mechanical strengths. Note that the claimed composition still encompasses 36MnB5 steel compositions.
Wang does not disclose or suggest selecting die material based on hardness or conductivity.
Valls Angles teaches a tool steel material well suited for hot stamping tooling applications [0001], [0038]. Valls Angles teaches that hot stamping of coated sheet is mostly performed with tools presenting a hardness of 48-54 HRc and for uncoated sheets 54-58 HRc 
Both Wang and Valls Angles teach using a tool steel material for a hot stamping tool, the materials having similar thermal conductivities.
Given Wang does not disclose any express preference for die materials and properties, it would have been obvious to one of ordinary skill in the art to use the die material which Valls Angles teaches has a thermal conductivity from 35 to 52 W/(m-K) [0039] and a hardness from 47 to 58 HRc in hot stamping tools [0011], [0043] because Valls Angles teaches that die material suits especially well when the material has the thermal conductivity and hardness taught by Valls Angles. Because thermal conductivity of steels increases as temperature decreases, thermal conductivities and harnesses of the materials taught by Valls Angles overlap the ranges of claims 1 and 5. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).	
Regarding claim 2, Wang regresses experimental data points of heat transfer coefficient vs. pressure (Fig. 8). The regression curve calculated by Wang is                         
                            
                                
                                    
                                        
                                            
                                            y
                                            =
                                            -
                                            63.62
                                            +
                                            919.24
                                            
                                                
                                                    exp
                                                
                                                ⁡
                                                
                                                    
                                                        
                                                            x
                                                            /
                                                            22.38
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     in which                         
                            y
                        
                     is the heat transfer coefficient in W/m2-K and                         
                            x
                        
                     is the pressure in MPa (Fig. 8, page 2930 right column). Rearranged:                         
                            
                                
                                    
                                        
                                            
                                            x
                                            =
                                            22.38
                                            
                                                
                                                    ln
                                                
                                                ⁡
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    y
                                                                    +
                                                                    63.62
                                                                
                                                            
                                                            /
                                                            919.24
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    . According to the regression equation disclosed by Wang (page 2930 right column), a heat transfer coefficient of 2300 W/m2-K occurs at 21.1 MPa contact pressure and 2950 W/m2-K occurs at 26.6 MPa contact pressure. It therefore would have been obvious for one of ordinary skill in the art that heat transfer coefficients from 2300-2950 W/m2-K in the process disclosed by Wang occur at contact pressures greater than 20 MPa.
. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Wang, Min, et al. "Inverse evaluation of equivalent contact heat transfer coefficient in hot stamping of boron steel." The International Journal of Advanced Manufacturing Technology 87.9 (2016): 2925-2932) in view of Valls Angles (US 20150114525) as applied to claim 1 above, and further in view of Chang (Chang, Ying, et al. "Investigation of the factors influencing the interfacial heat transfer coefficient in hot stamping." Journal of Materials Processing Technology 228 (2016): 25-33). Chang is cited in previous office actions.
Wang discloses that the contact pressure has a deterministic effect on heat transfer coefficient (Fig. 8, page 2930 right column), but Wang does not teach that the heat transfer coefficient is achieved by hydraulic pressure control. 
Chang teaches a similar process for hot pressing and die quenching to that disclosed by Wang (Chang Section 2.1 first paragraph page 27, section 3.2.1 3rd paragraph page 30, Fig. 10). Chang considers using H13 tool steel as a die material (Table 2 page 31). Chang teaches that that the stamping with the press forming tool is controlled with a hydraulic press (Fig. 1, first paragraph of section 2.1 page 26).
Both Wang and Chang teach using H13 tool steel in a similar process to shape press hardenable steel.
It would have been necessary for one of ordinary skill in the art to look to the art in order to control the pressure in the process for which Wang discloses pressure determines the heat transfer coefficient. In looking to the art it would have been obvious for one of ordinary skill in the art to use the hydraulic pressure control which Chang teaches for controlling the pressure in a substantially similar process for which Chang considers the same die material.

Allowable Subject Matter
Claims 11-12 and 14-16 are allowed.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  both claim 3 which depends on claim 1 and independent claim 11 require hot stamping at a heat transfer coefficient greater than or equal to 2300 W/(m2-K) and less than or equal to 2950 W/(m2-K). Claims 3 and 11 further limit the process by requiring a contact pressure of 31 MPa between die and blank. The reference Wang (Wang, Min, et al. "Inverse evaluation of equivalent contact heat transfer coefficient in hot stamping of boron steel." The International Journal of Advanced Manufacturing Technology 87.9 (2016): 2925-2932), applied in prior art rejections, conducts measures heat transfer coefficient at elevated contact pressures. Wang clearly shows that heat transfer coefficient increases with contact pressure, and a measured heat transfer coefficient > 3,500 W/m2-K at a contact pressure of 30 MPa (Fig. 8); therefore, in view of Wang, a contact pressure of 31 MPa would not be expected to maintain a heat transfer coefficient within the claimed range.
Chang (Chang, Ying, et al. "Investigation of the factors influencing the interfacial heat transfer coefficient in hot stamping." Journal of Materials Processing Technology 228 (2016): 25-33), is the closest prior art reference to present independent claims 1 and 11, but Chang states “At much higher contact pressures, e.g. from 15 MPa to 25 MPa, the effect on the cooling rate was not that severe” (third paragraph section 3.1.1 pages 28-29). Chang alone therefore does not suggest that increasing the pressure would retain the claimed heat transfer coefficient.
Caron (Etienne J.F.R. Caron, Kyle J. Daun, Mary A. Wells. “Experimental heat transfer coefficient measurements during hot forming die quenching of boron steel at high 2-K (Fig. 10). In view of both Caron and Wang, differences in blank and die material still would not appear likely to hot stamp/quench with a heat transfer coefficient within the claimed range.  
Claims 12 and 14-16 depend on claim 11 and therefore incorporate the limitations which render claim 11 allowable.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant's arguments against Chang (Chang, Ying, et al. "Investigation of the factors influencing the interfacial heat transfer coefficient in hot stamping." Journal of Materials Processing Technology 228 (2016): 25-33) individually; Chang in view of in view of Molina Mesa (US 20190202003) and Mendiguren (Joseba Mendiguren, Rafael Ortubay, Eneko Saenz de Argandoña, and Lander Galdos. “Experimental characterization of the heat transfer coefficient under different close loop controlled pressures and die temperatures.” Applied Thermal Engineering 99: 813–824 (2016)); or Wang (Wang, Min, et al. "Inverse evaluation of equivalent contact heat transfer coefficient in hot stamping of boron steel." The International Journal of Advanced Manufacturing Technology 87.9 (2016): 2925-2932) in view of Valls Angles (US 20150114525), one cannot show nonobviousness by attacking references individually 
Applicant argues the combination of Chang and Frehn in arguing the previously set forth rejection of claim 9 under 35 USC 103. Applicant’s arguments that “Frehn only explicitly that the blank may preferably have a yield strength greater than 1200 MPa [0011]” and that “[t]he material properties of press hardened steels are sensitive to the specific temperature, thermal properties, and timing of a die quench” are not persuasive because Frehn also explicitly discloses 36MnB5 steel as an alternative to 22MnB5 (Particularly suitable as a heat-treatable steel alloy is a manganese-boron steel such as 16MnB5, but preferably 22MnB5 or, alternatively, 36MnB5. [0035]), and Frehn discloses that the same 36MnB5 steel is used in press forming and quenching [0009], [0035]. Chang specifically uses 22MnB5 steel in the press-forming and quenching process (Section 2.1 first paragraph page 26). In view of Frehn’s explicit teaching of 36MnB5 as an alternative to the 22MnB5 disclosed by Chang. The resulting steel must have some tensile strength and the present disclosure suggests 36MnB5 as the material which attains the mechanical strengths claimed in claims 1 and 9 (paragraph [0006] of the present disclosure), and the discovery of the mechanical properties of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). Further Frehn’s disclosure of the strengths attainable [0011] suggests that the combination of Chang and Frehn would be successful in attaining the claimed strengths. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention (MPEP2145(II)).
Chang, not Frehn, is relied upon to meet limitations directed particular processes beyond mere die quenching. 
In response to applicant's argument that Frehn teaches a layered blank which may also modify the material properties by affecting the heat transfer between the die and the hardenable steel in the center of the blank, the test for obviousness is not whether the features of a 
Applicant’s arguments that “the combination of Chang and Frehn does not disclose a hot stamped blank having a yield strength of greater than 1400 MPa” do not amount to evidence nor can they take the place of evidence that the combination would lack the claimed properties (MPEP716.01(c)(II) and MPEP2145(I)), particularly when the evidence of record suggests that such combination would result in the claimed yield and tensile strengths.
Regarding applicant’s arguments over the combination of Wang in view of Frehn and Valls Angles, the only reference applicant’s remarks in any of the documents of record make to the combination of Frehn and Wang is the portion passed below from the reply dated July 6, 2021:

    PNG
    media_image1.png
    282
    686
    media_image1.png
    Greyscale
While the remarks and amendment are sufficient to amount to acknowledge the rejection over 
Applicant argues the rejection of further dependent claims by reference to their dependence on the independent claims; therefore, the rejections of dependent claims are maintained insofar as the arguments directed to the independent claims are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736